Citation Nr: 1745847	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an ear condition, to include bilateral hearing loss.

2. Entitlement to service connection for right shoulder condition, to include as secondary to herbicide agent exposure.

3. Entitlement to service connection for left foot condition, to include as secondary to herbicide agent exposure.

4. Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure.

5. Entitlement to service connection erectile dysfunction, to include as secondary to herbicide agent exposure.




REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1973 to April 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and St. Petersburg, Florida, respectively. The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.

The Board notes that the Veteran's claim for service connection for an ear condition was developed and adjudicated not considering bilateral hearing loss. The Board has determined the claims file supports that the claim should include bilateral hearing loss. See February 2009 statement in support of claim and February 2013 VA hearing aid consultation. The issue has been recharacterized (as stated on the cover page) to encompass bilateral hearing loss. Clemons v. Shinseki, 
23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In May 2017, June 2017, and August 2017, the Veteran's attorney submitted letters indicating he was no longer representing the Veteran. In August 2017, the Board sent a letter to the attorney explaining that a representative's right to withdraw services after an appeal has been certified to the Board requires the representative file a motion for withdrawal to the Board showing good cause for the withdrawal. 38 C.F.R. § 20.608. A motion to withdraw representation must be in writing, and must include the name of the veteran, the VA file number, and the reason why withdrawal of representation should be granted. The attorney will be permitted to withdraw from representation only if the motion is granted by the Board. As the Veteran has not submitted documentation revoking representation, and the Veteran's attorney has not submitted a motion to withdraw for good cause, the Board will continue to recognize the attorney listed above as the Veteran's representative.

In March 2015, the Veteran requested a videoconference hearing before the Board. The Veteran was informed by May 2017 and June 2017 letters that a videoconference hearing was scheduled for June 27, 2017. The Veteran did not attend the hearing, nor did he or his attorney provide good cause for his absence. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for an ear condition, to include bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence supports the Veteran's right shoulder condition did not manifest in service and is not etiologically related to service.

2. The preponderance of the evidence supports the Veteran's left foot condition did not manifest in service and is not etiologically related to service.

3. The preponderance of the evidence supports the Veteran's hypertension (HTN) did not manifest in service, did not manifest within one year of separation, and is not etiologically related to service.

4. The preponderance of the evidence supports the Veteran's erectile dysfunction (ED) did not manifest in service and is not etiologically related to service.
CONCLUSIONS OF LAW

1. The criteria for service connection for right shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.313 (2016).

2. The criteria for service connection for a left foot condition have not been met. 
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.313 (2016).

3. The criteria for service connection for hypertension have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).

4. The criteria for service connection for erectile dysfunction have not been met. 
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). An April 2013 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA's duty to assist includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016). VA obtained the treatment records reported by the Veteran.

VA did not request examinations in conjunction with the Veteran's claims for service connection for right shoulder condition, left foot condition, hypertension, or erectile dysfunction. VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4). The Board finds no examination is required for the issues of right shoulder condition, left foot condition, hypertension, or erectile dysfunction. As discussed in further detail in the decision below, there is not competent evidence that an event, injury, or disease incurred in service, nor is there a competent indication that any of the conditions on appeal may be associated with the Veteran's service. The only evidence of record indicating an association with the Veteran's conditions on appeal and service are the Veteran's own contentions. While the Board finds the Veteran sincere in his belief, he is not competent to opine on the etiology of a medical condition, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument). For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  



II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

The Veteran contends his right shoulder condition, left foot condition, hypertension, and erectile dysfunction are etiologically related to service, to include reported exposure to herbicide agents.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Arthritis is also a chronic condition listed under 38 C.F.R. § 3.309(a), but the evidence of record does not support a finding that the Veteran's right shoulder condition or left foot condition is arthritis.

Service connection may also be established on a presumptive basis for a disability resulting from exposure to an herbicide agent. A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumption does not include the conditions on appeal. Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this claim. 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board concedes that the first prong of the Veteran's service connection claim, the existence of a current disability, has been met for the Veteran's claims for right shoulder condition, left foot condition, hypertension, and erectile dysfunction. VA treatment records show the Veteran is diagnosed and treated for hypertension and erectile dysfunction. In regard to the Veteran's left foot condition, March 2005 imaging showed left foot fracture through the distal shaft of proximal phalanx of the second toe. In a February 2009 VA treatment visit, the Veteran was assessed with bilateral foot callosities secondary to protruding 5th metatarsal base. In a November 2009 physician letter, the doctor reported severe peripheral neuropathy in feet due to diabetes mellitus. In regard to the Veteran's right shoulder, a June 2006 VA evaluation noted shoulder complaints. An October 2009 MRI of the right shoulder showed full thickness tear of the supraspinatus tendon without significant retraction, significant tendinopathy of the remaining portions of the tendon, with the tear extending into the anterior fibers of the infraspinatus tendon. 

As the first criteria of service connection has been conceded, the question before the Board is whether there is an in-service incurrence of a disease or injury; and a causal relationship ("nexus") between the present disability and in-service incurrence.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to his right shoulder, left foot, hypertension, and erectile dysfunction. Postservice records are silent for any complaints, findings, treatment, or diagnoses related to his right shoulder, left foot, hypertension, and erectile dysfunction manifested to a compensable degree within one year of separation. Consequently, service connection for right shoulder condition, left foot condition, hypertension, and erectile dysfunction on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ), is not warranted. 

Significantly, it has not been the Veteran's contention that his right shoulder condition, left foot condition, hypertension, or erectile dysfunction had their onset in service.  Instead, it appears the Veteran's contention is that his medical conditions are the result of herbicide agents (including Agent Orange), to which he believes he was exposed while serving aboard the USS Lynde McCormick in the Tonkin Gulf from May 1973 through April 1974. See March 2010 VA Form 9, substantive appeal.

Qualifying service within the territorial confines of the Republic of Vietnam for purposes of presumptive exposure to herbicides includes service on its inland waterways (i.e., "brown water" service), but does not include service on a deep-water naval vessel in the ocean waters offshore under 38 C.F.R. § 3.307(a)(6)(iii). Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997). 

The Veteran does not contend, nor is there evidence to support, that he had boots on the ground in Vietnam, or that the USS Lynde McCormick operated in Vietnam's inland waterways from May 1973 through April 1974. Instead, the Veteran contends helicopters carrying Agent Orange flew over his ship on many occasions and that the wind would carry the Agent Orange that was sprayed over land back to his ship. He reported on a specific occasion, he was outfitted in a plastic jumpsuit and helmet, and was ordered to scrub a substance that resembled white particles or flakes off the ship deck. He was not told the name or nature of the substance or the solution used to clean the deck. See July 2012 hearing testimony.

The Board finds there is not competent evidence to support the Veteran was exposed to Agent Orange. As to the specific incident when the Veteran cleaned a white flake substance off the deck of his ship, the Veteran is competent to report performing this duty, but the Veteran is not competent to identify the substance was a herbicide agent, nor was he told the substance was a herbicide agent by a competent source. Beyond this specific incident, the Veteran's contention that helicopters carrying Agent Orange flew over his ship and Agent Orange blew from the land onto his ship are speculative and not sufficient to bring his contention to equipoise. 

Beyond the contention that the medical conditions claimed on appeal were the result of herbicide agent exposure in service, the Veteran nor the record have provided competent evidence of an alternative argument linking the Veteran's conditions on appeal and service. To the contrary, the Veteran has noted on several occasions that he injured his right shoulder pulling a food cart at work postservice. A November 2009 treating physician letter stated the Veteran had peripheral neuropathy in his feet due to diabetes mellitus, which is not service-connected. And in June 2006, the Veteran stated he felt his poor erection was related to his diabetes mellitus.

The Board has considered the benefit of the doubt rule and finds that the preponderance of the evidence is against a finding that the Veteran is entitled to service connection for his right shoulder condition, left foot condition, hypertension, or erectile dysfunction. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Service connection for right shoulder condition is denied.

Service connection for left foot condition is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


REMAND

In a February 2009 statement in support of claim, the Veteran indicated that he (in pertinent part) disagreed with the rating decision denying service connection for an ear condition. In his response, the Veteran specifically noted his hearing loss. At a February 2013 VA hearing aid consultation, the Veteran also reported exposure to guns in the military without hearing protection. Audiological testing revealed moderately severe sensorineural hearing loss bilaterally at greater than 2000 Hz.

The Board thus finds an examination is necessary to determine the nature and etiology of the Veteran's ear condition, to include bilateral hearing loss. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
Accordingly, the case is REMANDED for the following actions:

1. Secure for the record updated relevant treatment records from the Veteran's local VAMC. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing impairment. The examiner must review the claims file (to include this remand). All necessary tests and studies should be conducted. Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. The examiner must then opine: 

(a) Identify if there is evidence of hearing loss disability under 38 C.F.R. § 3.385.

(b) If hearing loss disability under 38 C.F.R. § 3.385 is found, is it at least as likely as not (50 percent or better probability) that the Veteran's hearing loss had its onset in service or is otherwise etiologically related to service?

When answering (b), the examiner should discuss any statements made by the Veteran at the examination and previous statements of record in regard to noise exposure in service, to include reported exposure to gunfire without hearing protection.

The examiner is advised that an absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 157.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the above development, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


